Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven L. Nichols on 5/4/2022.
The application has been amended as follows: 
Claim 1 should now read in its entirety:
1.  A method comprising: 
determining an operating state of a printing system;  
obtaining a first Neugebauer Primary area coverage (NPac) vector having an initial set of Neugebauer Primaries (NPs), the initial set of NPs comprising a NP that is not implementable with the operating state; 
determining a target set of NPs on the basis of the operating state, the target set of NPs being different from the initial set of NPs and implementable with the operating state; 
generating a second NPac vector using the target set of NPs and replacing the first NPac vector with the second NPac vector for printing; 
wherein the operating state relates to a colorant drop sequence, the colorant drop sequence defining a set of drop states of colorants used by the printing system; 
wherein the NP that is not implementable with the operating state uses a different colorant drop sequence than the colorant drop sequence of the operating state of the printing system; 
wherein determining the target set of NPs comprises: obtaining an intermediate set of NPs, the intermediate set of NPs being implementable with the colorant drop sequence; and 
replacing a first NP in the intermediate set of NPs with a second NP on the basis of the initial set of NPs, the first NP and the second NP using different drop states in the colorant drop sequence
Cancel dependent claims 3 and 4.
Claim 16 line 2: delete “a colorant” and insert – the colorant –
Claim 16 line 4: delete “a different” and insert – the different –

Allowable Subject Matter
Claims 1, 2 and 5-20 are allowable.
The following is an examiner’s statement of reasons for allowance: the present invention is directed to GENERATING AN AREA COVERAGE VECTOR.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Specifically, the Examiner found neither prior art cited in its entirety, nor based on the prior art of record, found any motivation to combine any of the said prior art that teaches:
Claim 1: “... wherein the operating state relates to a colorant drop sequence, the colorant drop sequence defining a set of drop states of colorants used by the printing system; wherein the NP that is not implementable with the operating state uses a different colorant drop sequence than the colorant drop sequence of the operating state of the printing system; wherein determining the target set of NPs comprises: obtaining an intermediate set of NPs, the intermediate set of NPs being implementable with the colorant drop sequence; and replacing a first NP in the intermediate set of NPs with a second NP on the basis of the initial set of NPs, the first NP and the second NP using different drop states in the colorant drop sequence.”
Claim 10: “... update the initial vector with a different vector in the color lookup table, the different vector using colorant combinations from the second set, wherein colorant use of the different vector is equal to colorant use of the initial vector.”
Claim 15: “... determine a configuration parameter of the printing system ... wherein the configuration parameter comprises a number of passes of a printhead over a location at which drops of colorant are applied and a specific number of drops of colorant that the printing system may apply at the location.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saez Gomez et al., US Pg Pub 20210053361, discloses determining a drop sequence to map between input color channel values and output number of drops of colorant to at least one other drop sequence.  Saez Gomez does not teach the above grounds for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672